Citation Nr: 0110080	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for arthritis of the left 
knee and left ankle.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from February 1957 to 
February 1961.  He apparently had subsequent unverified 
periods of duty for training (DUTRA) with the Air National 
Guard, ending in December 1996 (including active duty for 
training (ACDUTRA) in March 1970).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied service connection for arthritis of the 
left knee and left ankle, on the grounds that the claim was 
not well grounded; and denied service connection for 
bilateral defective hearing.  By a May 2000 rating decision, 
service connection was granted for bilateral defective 
hearing, thereby rendering that issue moot.  


REMAND

With regards to the issue of service connection for arthritis 
of the left knee and left ankle, appellant argues, in 
essence, that he currently has arthritis of the left knee and 
ankle as a result of trauma and/or "wear and tear" to said 
joints from his military duties as an aircraft mechanic.  
Certain medical records currently associated with the claims 
folder include VA treatment for gouty arthritis in October 
1993; and an apparent injury to the knee and ankle while 
working as an aircraft engine mechanic in late November 1996 
(this latter injury appears to have been reported by 
appellant as part of an application for federal civil service 
employment disability retirement, although in an earlier 
November 1996 written statement, he referred to becoming 
disabled in June 1996).  

Although it appears that the RO sought and obtained 
appellant's service medical records pertaining to February 
1957 to February 1961, it is unclear whether the RO has 
specifically requested any DUTRA medical records or verified 
his periods of DUTRA with the Air National Guard.  Although 
the evidentiary record includes certain DUTRA medical and 
personnel records, it is unclear from what source these were 
obtained and whether all available such records have been 
sought.  Verification of his periods of DUTRA with the Air 
National Guard is particularly critical, including whether 
ACDUTRA or inactive duty training (INACDUTRA) was involved.  

It should be pointed out that under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103), new duty to assist provisions are in 
effect, that include requiring VA to obtain service/National 
Guard medical records and other relevant records and provide 
medical examination and opinion for compensation claims when 
such examination and opinion are necessary to make a decision 
on the claim.  

From a procedural standpoint, in a January 2000 written 
statement, appellant requested that a "hearing" be 
scheduled with respect to said issue.  In a subsequent 
May 2000 VA Form 9, appellant checked off a box therein, 
indicating that he did not want a "BVA" hearing.  However, 
neither that form nor subsequent written statements expressed 
an intent to withdraw his original January 2000 written 
request for a "hearing."  It appears a reasonable 
possibility that that January 2000 written request for a 
"hearing" meant a hearing before a hearing officer at the 
RO, particularly since in that subsequent VA Form 9, he 
declined a "BVA" hearing.  Such hearing has not been 
scheduled nor does it appear that the RO has clarified 
whether he currently wants such a hearing.  Thus, the Board 
is herein remanding the case, in part, in order to satisfy 
said procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant and 
request clarification as to whether he 
wants a hearing before a hearing officer 
at the RO.  In the event he wants a 
hearing, a hearing should be scheduled 
and appellant and his representative 
should be provided notice thereof.  If he 
desires to withdraw a request for a 
hearing prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.

2.  The RO should directly contact the 
Air National Guard/Reserve unit(s) that 
appellant was assigned to and the 
National Personnel Records Center (NPRC) 
(or any other appropriate organization), 
to request written verification of all of 
appellant's ACDUTRA and INACDUTRA dates.  
If needed, appellant's assistance in this 
undertaking should be solicited.  

3.  The RO should directly request the 
Air National Guard/Reserves unit(s) that 
appellant was assigned to and the NPRC 
(or any other appropriate organization), 
to search for any additional Air National 
Guard/Reserves medical records (including 
INACDUTRA and ACDUTRA) and active service 
medical records; and any such records 
should be associated with the claims 
folder.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  Again, to 
the extent necessary, appellant's 
assistance should be requested.

4.  The RO should request appellant to 
provide any relevant clinical records in 
his possession (not presently associated 
with the claims folders), pertaining to 
the claimed disability, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.

Appellant is advised that he may submit 
alternative forms of evidence to support 
his claim, such as statements/affidavits 
from service medical personnel and 
"buddy" statements/affidavits.  

5.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folder. 

6.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

7.  The RO should arrange appropriate VA 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should review the entire claims 
folder and render an opinion, with degree 
of probability expressed, as to whether 
any arthritis of the left knee and left 
ankle is presently manifested, and if so, 
its approximate date of onset (i.e., is 
it causally or etiologically related to 
appellant's active service and/or DUTRA 
versus his federal civilian employment)?  

8.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for arthritis of the 
left knee and left ankle.  Consideration 
should also be given to notice and 
development provisions of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

Thereafter, the RO should review the claim.  To the extent 
the benefit sought is not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  No opinion as to the ultimate outcome in this case 
is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



